                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9            CHRISTOPHER ALLEN CARMEL,                        CASE NO. C18-1457-JCC
              JR.,
10
                                                               ORDER
11                                  Plaintiff,

12                 v.
              COMMISSIONER OF SOCIAL
13            SECURITY,
14                                  Defendant.
15
              This matter comes before the Court on the parties’ stipulated motion for attorney fees
16
     under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412(d) (Dkt. No. 15). Plaintiff
17
     prevailed on an appeal of an agency action and is thus entitled to an award of attorney fees. (See
18
     Dkt. Nos. 13, 14.) Accordingly, the Court GRANTS the parties’ stipulated motion (Dkt. No. 15).
19
     Pursuant to 28 U.S.C. § 2412(d), the Court AWARDS attorney fees in the amount of $6238.24.
20
              Subject to any offset by the Department of Treasury, the check for attorney fees shall be
21
     made payable to Plaintiff’s attorney, Tha Win. Regardless of any offset, the check shall be
22
     mailed to Tha Win at the following address: 606 Maynard Ave. South, Suite 201, Seattle, WA
23
     98104.
24
              //
25
              //
26
              //

     ORDER
     C18-1457-JCC
     PAGE - 1
 1          DATED this 9th day of July 2019.

 2




                                               A
 3

 4

 5
                                               John C. Coughenour
 6                                             UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C18-1457-JCC
     PAGE - 2
